NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0480n.06

                                        Case No. 22-3021

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                      )                      Nov 29, 2022
UNITED STATES OF AMERICA,                                                DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE SOUTHERN
ERIC MICHAEL THOMAS,                                  )        DISTRICT OF OHIO
       Defendant-Appellant.                           )
                                                      )                             OPINION


Before: COLE, CLAY and MATHIS, Circuit Judges.

       COLE, Circuit Judge. Eric Thomas has been twice convicted of possession of child

pornography, the first in 2010 and the second in 2019. After his arraignment in the second case,

Thomas underwent two psychological evaluations to assess his sanity and competency, in response

to which the district court ordered a competency hearing. Placing greater weight on one evaluation

than the other, the district court found Thomas competent to stand trial. Thomas appealed, alleging

clear error as to the competency finding. Because the district court’s conclusion rests on a proper

consideration of the conflicting expert evaluations and presents no clear error, we AFFIRM the

district court’s opinion and order finding Thomas competent to stand trial.

                                       I. BACKGROUND

       While on supervised released, Thomas was indicted for possession of child pornography.

Following his arraignment, Thomas filed a notice of his intent to assert an insanity defense and to
Case No. 22-3021, United States v. Thomas


introduce expert evidence of a mental disease, defect, or other condition bearing on the issue of

guilt. The district court continued Thomas’s trial after defense counsel’s psychologist expressed

concerns about Thomas’s competency to stand trial and requested more time to prepare a formal

report on her findings. The district court subsequently granted the government’s request for an

additional expert examination as to Thomas’s mental health.

       Both expert psychological evaluations focused only on Thomas’s competency to stand

trial, but the reports came to conflicting conclusions. Defense counsel’s expert found that Thomas

suffers from “a mental disease and a mental defect” that rendered him unable to either understand

the nature and consequences of the proceedings against him or to assist his attorney in his defense,

and therefore concluded Thomas was incompetent to stand trial at the time of her report. In

contrast, the government’s expert concluded that Thomas was competent to stand trial at the time

of her report notwithstanding her agreement regarding the presence of a mental defect.

       This tension led the district court to order a competency hearing sua sponte, after which

the court determined Thomas was presently competent to stand trial. Thomas subsequently

pleaded guilty, reserving his right to appeal the district court’s competency finding. The district

court sentenced Thomas to a prison term of 120 months and supervised release for life, and

recommended he “participate in a sex offender treatment program, mental health counseling, and

vocational programming” while incarcerated. Thomas timely appealed to this court, challenging

only the district court’s competency determination.

                                         II. ANALYSIS

       A criminal defendant may not be tried unless he is competent because “the conviction of

an accused person while he is legally incompetent violates due process[.]” Pate v. Robinson, 383

U.S. 375, 378 (1966) (citing Bishop v. United States, 350 U.S. 961 (1956)). Statutorily, a

                                               -2-
Case No. 22-3021, United States v. Thomas


defendant is incompetent to stand trial if, at the time of trial, “he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his defense.” 18 U.S.C.

§§ 4241(a), (d). As interpreted, to be competent to stand trial, a criminal defendant must possess

both a “sufficient present ability to consult with his lawyer with a reasonable degree of rational

understanding” and “a rational as well as factual understanding of the proceedings against him.”

Dusky v. United States, 362 U.S. 402, 402 (1960). Following a competency hearing, which is

triggered by “reasonable cause to believe that the defendant may presently be” incompetent,

pretrial competency must be determined by a preponderance of the evidence. §§ 4241(a), (d).

        “A defendant's competence is a question of fact, which we review for clear error.” United

States v. Dubrule, 822 F.3d 866, 875 (6th Cir. 2016) (internal quotations omitted) (quoting Harries

v. Bell, 417 F.3d 631, 635 (6th Cir. 2005)). Competency “demands a ‘difficult,’ fact-intensive

judgment call by the trial court, one that generates a heap of deference.” United States v. Tucci-

Jarraf, 939 F.3d 790, 796 (6th Cir. 2019) (internal citations omitted) (citing Drope v. Missouri,

420 U.S. 162, 180 (1975); United States v. Stafford, 782 F.3d 786, 791 (6th Cir. 2015)). Under a

clear error standard, whether this court would reach a different conclusion regarding Thomas’s

competency based on this evidence is immaterial. See Dubrule, 822 F.3d at 875. Rather, we

reverse the district court’s factual conclusions only if they are “against the clear weight of the

evidence” or if “upon review of the evidence, [we are] left with the definite and firm conviction

that a mistake has been committed.” Id. (quoting United States v. Grubbs, 773 F.3d 726, 731 (6th

Cir. 2014)). “After all, through personal observation, the trial judge ‘will often prove best able to

make more fine-tuned mental capacity decisions, tailored to the individualized circumstances of a

particular defendant.’” United States v. Hood, 827 F. App’x 524, 529 (6th Cir. 2020) (quoting

Indiana v. Edwards, 554 U.S. 164, 177 (2008)).


                                                 -3-
Case No. 22-3021, United States v. Thomas


       Before delving into the substance of the competency analysis, we first pause to address

Thomas’s observation that the competency hearing was conducted “with the implicit belief that

the burden of proof to establish competency was upon [him].” (Reply Br. 5.) It is undisputed that

“this Circuit has never explicitly stated who bears the burden of proving a defendant’s [pretrial]

competency.” Dubrule, 822 F.3d at 876 n.3. It is further undisputed that who bears this burden

matters only when the evidence is “in equipoise”—meaning the evidence that a defendant is

competent is just as strong as the evidence that he is incompetent—which is understood to be “a

narrow class of cases.” Medina v. California, 505 U.S. 437, 449 (1992). As the trier of fact, it is

the district court’s obligation to weigh the evidence. McKenzie v. Smith, 326 F.3d 721, 727 (6th

Cir. 2003).

       Here, the district court did just that. The district court narrated its consideration of the

conflicting expert opinions, the undisputed diagnosis of at least one mental defect, and concerns

about Thomas’s attention span and reaction to the “high-pressure, stressful” nature of trial. (Op.

and Order, R. 49 (Sealed), PageID 207–13.) Because the district court’s conclusion resulting from

this analysis—that the evidence weighs more heavily in favor of Thomas’s competency and is

therefore not in equipoise—is not clearly erroneous, the district court properly determined the

burden of proof was immaterial to the outcome in Thomas’s case. It is worth noting that Thomas

is correct that if the evidence was in equipoise, then the court would need to consider who bears

the burden of proof. But it is unnecessary to wade into the seemingly murky waters of this burden

allocation here because of the district court’s justified conclusion that the evidence was not equally

balanced.

       Moving on from this threshold issue, substantively, the bar for incompetency is high and

requires a review of “the defendant’s demeanor, medical opinions regarding competency, evidence


                                                -4-
Case No. 22-3021, United States v. Thomas


of irrational behavior, the court’s own observations, the observations of defendant’s counsel, and

the defendant’s psychiatric history.” (Op. and Order, R. 49 (Sealed), PageID 205 (citing United

States v. Miller, 531 F.3d 340, 350 (6th Cir. 2008)). Based on an individualized evaluation of each

of these factors, the district court found that Thomas had “sufficient present ability to consult with

his lawyer with a reasonable degree of rational understanding,” and was therefore presently

competent to stand trial. (Id. at PageID 211–14.) On review of the record, we cannot say the

district court clearly erred in concluding that evidence of Thomas’s incompetency failed to reach

this high bar.

        For this reason, Thomas’s argument that the district court did not apply Dubrule—which

similarly dealt with conflicting expert competency evaluations—is misplaced.               Thomas’s

discussion of Dubrule fails to recognize that no single factor—such as an expert’s specific

experiences or the length of their report—is dispositive in a fact finder’s competency review, and

that reasonable minds may disagree about how to weigh evidence without either conclusion

constituting clear error. See Dubrule, 822 F.3d at 876. To be sure, the record and briefing include

evidence and case law that cut against the district court’s conclusion. But this was not lost on the

lower court. The district court weighed those considerations on one side of the scale against those

going the opposite direction on the other side of the scale. “In such a battle of the experts, we will

not lightly disturb a district court's finding of mental competence.” Hood, 827 F. App’x at 530

(citing Dubrule, 822 F.3d at 877). Because the district court’s balancing of the evidence does not

leave us with the definite and firm conviction that a mistake has been committed, we conclude that

the district court’s competency finding is not clearly erroneous.

                                        III. CONCLUSION

        For the foregoing reasons, we affirm the district court’s opinion and order.

                                                -5-